United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1243
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Lisa Carol Jones,                        * Eastern District of Arkansas.
also known as                            *
Sherry Jones Avuru,                      * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 1, 2007
                                 Filed: May 2, 2007
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Lisa Carol Jones appeals the district court’s1 revocation of her probation. After
carefully reviewing the record and submissions on appeal, we affirm and grant
counsel’s motion to withdraw.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.